Dissenting memorandum.
The order of the Appellate Division should be affirmed on the following grounds: Defendant presented no evidentiary facts to establish its defense. Thus no evidentiary fact was asserted to establish the nonmerchantability of the merchandise, other than that merchandise accepted by plaintiff after return by defendant and for which it credited defendant. Instead there is only the conclusory statement of nonmerchantable deliveries without specification of buyers who returned them, or the time, place, or quantities involved. Consequently no issue of fact was raised.
Judges Burke, Scileppi and Bergan concur with Judge Jasen ; Chief Judge Fuld and Judges Keating and Breitel dissent and vote to affirm in a memorandum.
Order reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.